In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,306,151. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 10,306,151 regarding an image processing system, number-of-pixel distribution, and first and second luminance values reads on the subject matter of the instant application regarding a surgical controlling device, luminance value histogram, and first and second peak medians.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “exposure controlling section” in claims 1-15 and 18 as defined as part of a CCU in [0058] of the Specification, “surgical optical device” in claims 1-18 as defined as an irradiation or light source in [0055], “surgical imaging device” in claim 6 as defined as an endoscope in [0051], “irradiation device” in claim 6 as defined as a light source in [0034], and “identification section” in claim 13 as defined as defined as part of a CCU in [0058].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishihara et al. (U.S. Publication 2014/0184769, hereinafter “Ishihara”).
As to Claim 1, Ishihara discloses a surgical controlling device (100) in [0148] and Fig. 1 comprising:
an exposure controlling section (6) in [0149] and Fig. 1 configured to perform exposure control based on a luminance detection value (light collected by (17, 18) in [0152]) detected from a biological image from “reflected light” in [0152], wherein
the exposure controlling section corrects, on a basis of information “fluorescent image information” and “reference image information” in [0153] regarding an identified surgical optical device (4) in [0151] and (5) in [0152] and Fig. 1, the luminance detection value so as to correct luminance unevenness arising from the surgical optical device.
As to Claim 2, Ishihara discloses the surgical controlling device according to claim 1, wherein the exposure controlling section specifies a luminance correction value via “division fluorescence image” and “division reference image” in [0153] on a basis of information regarding the identified surgical optical device and corrects the luminance detection value using the luminance correction value.
As to Claim 3, Ishihara discloses the surgical controlling device according to claim 1, wherein the luminance unevenness includes at least one of shading arising from the surgical optical device or a black area (images having “bright” and “dark” as described in [0174]-[0175] such that “shade areas” in [0177] are considered shading and/or black areas), and the exposure controlling section corrects the luminance detection value so as to correct a luminance variation “deviation of gradation values” in [0175] arising from at least one of the shading or the black area via preprocessing and post-processing in [0180] as further described analogously relevant to the embodiment of [0169]-[0170].
As to Claim 4, Ishihara discloses the surgical controlling device according to claim 1, wherein the exposure controlling section detects an imaging object “observation target A” in [0175] having a (bright when close) than a given threshold value “predetermined threshold” in [0174] and [0178] in the biological image and corrects the luminance detection value using a luminance correction value “differential of luminance value” in [0177] corresponding to a position of the imaging object in the biological image (the position of the imaging object during normal operation affecting the luminance of the imaging object depending on distance).
As to Claim 5, Ishihara discloses the surgical controlling device according to claim 4, wherein the exposure controlling section calculates a distance from a center of the biological image to the imaging object “observation distance D” as shown in Figs. 75-77 and corrects the luminance detection value using the luminance correction value corresponding to the distance.
As to Claim 6, Ishihara discloses the surgical controlling device according to claim 1, wherein the surgical optical device includes at least one of a surgical imaging device “endoscope apparatus” in [0149] or an irradiation device (4) in [0151], and
the exposure controlling section corrects the luminance detection value so as to correct the luminance unevenness arising from at least one of the surgical imaging device or the irradiation device.
As to Claim 7, Ishihara discloses the control device according to claim 6, wherein the surgical imaging device is configured from an endoscope “endoscope apparatus” in [0149].
As to Claim 8, Ishihara discloses the surgical controlling device according to claim 1, wherein the exposure controlling section corrects the luminance detection value using a plurality of luminance correction values individually corresponding to a plurality of the surgical optical devices for each of (17, 18) in [0152] and Fig. 1.
As to Claim 9, Ishihara discloses the surgical controlling device according to claim 1, wherein the exposure controlling section corrects the luminance detection value using values obtained by multiplication via “division fluorescence image” and “division reference image” in [0153] of a plurality of luminance correction values individually corresponding to a plurality of the surgical optical devices for each of (17, 18) in [0152] and Fig. 1.
As to Claim 10, Ishihara discloses the surgical controlling device according to claim 1, wherein the information regarding the surgical optical device is identified on a basis of received identification being differentiated by (14) in [0152] and then processed by either (61) or (62) in [0153] and shown in Fig. 1.
As to Claim 11, Ishihara discloses the surgical controlling device according to claim 1, wherein the information regarding the surgical optical device is identified on a basis of the biological image during normal operation of image acquisition.
As to Claim 12, Ishihara discloses the surgical controlling device according to claim 1, wherein the exposure controlling section corrects the luminance detection value in accordance with a direction of the identified surgical optical device during normal operation of image acquisition wherein the direction of the identified surgical optical device can vary.
As to Claim 13, Ishihara discloses the surgical controlling device according to claim 1, further comprising: an identification section (63) and (64) in [0153] and Fig. 1 configured to identify the surgical optical device.
As to Claim 14, Ishihara discloses the surgical controlling device according to claim 1, wherein the exposure controlling section generates a luminance value histogram “histogram” in [0240], [0274] and [0276] on a basis of the luminance detection value, calculates a first peak median and a second peak median in the luminance value histogram as described in [0550] and shown in Fig. 94B and performs exposure control on a basis of a degree of separation of the first peak median and the second peak median as described in [0551]-[0553].
As to Claim 15, Ishihara discloses the surgical controlling device according to claim 14, wherein the exposure controlling section executes the exposure control in a case where the degree of separation is equal to or higher than a threshold value “threshold” in [0551]-[0553].
As to Claim 16, Ishihara discloses a control method comprising: performing, by a processor (6) in [0149] and Fig. 1, exposure control based on a luminance detection value (light collected by (17, 18) in [0152]) detected from a biological image from “reflected light” in [0152], wherein
the performing the exposure control further includes correcting the luminance detection value so as to correct, on a basis of information “fluorescent image information” and “reference image information” in [0153] regarding an identified surgical optical device (4) in [0151] and (5) in [0152] and Fig. 1
As to Claim 17, Ishihara discloses a surgical system (100) in [0148] and Fig. 1 comprising:
a surgical optical device (4) in [0151] and (5) in [0152] and Fig. 1 used to capture a biological image from “reflected light” in [0152]; and
a surgical controlling device (6) in [0149] and Fig. 1 configured to perform exposure control based on a luminance detection value (light collected by (17, 18) in [0152]) detected from the biological image, wherein
the surgical controlling device corrects, on a basis of information “fluorescent image information” and “reference image information” in [0153] regarding the identified surgical optical device, the luminance detection value so as to correct luminance unevenness arising from the surgical optical device.
As to Claim 18, Ishihara discloses a program for causing a computer to function as
a surgical controlling device (100) in [0148] and Fig. 1 including an exposure controlling section (6) in [0149] and Fig. 1 that performs exposure control based on a luminance detection value (light collected by (17, 18) in [0152]) detected from a biological image from “reflected light” in [0152], wherein
the exposure controlling section corrects, on a basis of information “fluorescent image information” and “reference image information” in [0153] regarding an identified surgical optical device, the luminance detection value so as to correct luminance unevenness arising from the surgical optical device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20180139370, 20170230634, 20170196443, 20170366724, 20130335583, and 4349255 are cited to show similar exposure control. 6707485, 6441845, and 5523786 are cited to show exposure and luminance adjustment. The prior art should be considered to define the claims over the art of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795